DocuSign Envelope ID: B3C879A8-53E3-4A2C-B7D7-EB7F919311BE




            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF NEW YORK
            ------------------------------------------- x
                                                                    :
            BASIL SEGGOS, as Commissioner of the New York State :
            Department of Environmental Conservation and Trustee of : Case 2:17-CV-02684-SJF-ARL
            New York State's Natural Resources, and the STATE OF    :
            NEW YORK,                                               :
                                                                    :
                                 Plaintiffs,                        :
                                                                    :
                                    - against -                     :
                                                                    :
            THOMAS DATRE, JR.; CHRISTOPHER GRABE; 5                 :
            BROTHERS FARMING CORP.; DAYTREE AT                      :
            CORTLAND SQUARE INC.; IEV TRUCKING CORP.;               :
            COD SERVICES CORP.; ALL ISLAND MASONRY &                :
            CONCRETE, INC.; BUILDING DEV CORP.; DIMYON              :
            DEVELOPMENT CORP.; NEW EMPIRE BUILDER                   :
            CORP.; CIPRIANO EXCAVATION INC.; TOUCHSTONE :
            HOMES LLC; SAMS RENT AND CONSTRUCTION;                  :
            SAM'S RENT, INC.; NEW YORK MAJOR                        :
            CONSTRUCTION INC.; EAST COAST DRILLING NY               :
            INC.; TRITON CONSTRUCTION COMPANY, LLC;                 :
            SUKRAM AND SONS LTD.; M & Y DEVELOPERS INC.; :
            "JOHN DOE"; ATRIA BUILDERS, LLC; WOORI                  :
            CONSTRUCTION INC.; PLUS K CONSTRUCTION INC.; :
            NY FINEST ENTERPRISES INC.; MONACO                      :
            CONSTRUCTION CORP.; ALEF CONSTRUCTION INC.; :
            158 FRANKLIN AVEN. LLC; LUCIANO'S                       :
            CONSTRUCTION, INC.; ILE CONSTRUCTION GROUP, :
            INC.; EAST END MATERIALS INC.; SPARROW                  :
            CONSTRUCTION CORP.; CIANO CONCRETE CORP.;               :
            FREEDOM CITY CONTRACTING CORP.; and TOTAL               :
            STRUCTURE SERVICES INC.,                                :
                                                                    :
                                 Defendants.                        :
                                                                    :
            ------------------------------------------- x


                                  FEE STATUS REPORT OF THE SPECIAL MASTER
DocuSign Envelope ID: B3C879A8-53E3-4A2C-B7D7-EB7F919311BE




                     This report is submitted pursuant to the order issued by the Court on July 7, 2020

            regarding the Special Master’s fee application (the “Order”). The Order directed the Special

            Master to submit a report on the status of the payments made by the parties, and refunds made in

            accordance with the adjustments set forth in the Order as of October 1, 2020. See Dkt. 414 at 7.

                     The Order awarded a total fee of $148,806.71, and directed each party to pay a pro rata

            share of that total fee. Such pro rata share for each party amounted to $6,469.86, representing a

            $1,143.63 reduction from the pro rata share of $7,613.49 originally invoiced to each party in

            2018. Accordingly my firm prepared revised statements of account for each of the parties,

            reflecting the adjustments called for by the Order and setting forth the amounts due and owing,

            taking into account any amounts previously paid.

                     Three parties – Triton Construction Company, LLC (“Triton”), the State of New York

            and Commissioner Basil Seggos – had paid in full prior to issuance of the Order, and were

            entitled to refunds in the amount of $1,143.63. A refund in that amount, along with an adjusted

            statement of account, was sent to counsel for Triton on July 15, 2020. Adjusted statements of

            account and refunds in the amount of $1,143.63 were sent to the State of New York and

            Commissioner Basil Seggos, respectively, at the address provided by counsel for those parties,

            on July 22, 2020. See Exhibit “A”.

                     Adjusted statements of account were sent to each of the other parties on July 15, 2020.

            For all of those other parties except Thomas Datre, Jr. and 5 Brothers Farming Corp. (“5

            Brothers”), such adjusted statements were sent by email and in hard copy format to counsel of

            record. The adjusted statements for Mr. Datre and 5 Brothers were sent in hard copy format

            directly to those parties, since they have appeared pro se in this matter. Attached hereto are

            Exhibits “B” and “C”, setting forth the status of payments from the non-refund parties, including

                                                              2
DocuSign Envelope ID: B3C879A8-53E3-4A2C-B7D7-EB7F919311BE




            those: (i) which have fully paid their pro rata share of the fee (Exhibit “B”); and (ii) those which

            have not fully paid their pro rata share of the fee (Exhibit “C”).

                     As set forth in the exhibits, 11 parties have paid in full, 11 parties have made no payment,

            and one party has made a partial payment in the amount of $1,940.23. As of the date of this

            report a total of $75,698.05 of the fee amount awarded by the Court is outstanding.


            Dated: September 30, 2020




                                                                           __________________________
                                                                            J. Kevin Healy, Special Master




                                                              3
